Citation Nr: 0937970	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for service-connected bulging disc/stenosis of L4-5 with 
degenerative arthritis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Appellant

REPRESENTATION

Appellant represented by:         To be determined




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active military service from September 1971 
to May 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision, in which 
the RO denied the Veteran's claim for a disability rating 
higher than 40 percent for service-connected bulging 
disc/stenosis of L4-5 with degenerative arthritis, and denied 
his claim for a TDIU.  The Veteran's representative filed a 
notice of disagreement (NOD) in August 2005, and the RO 
issued a statement of the case (SOC) in March 2006.  The 
Veteran filed a substantive appeal (via VA Form 9, Appeal to 
Board of Veterans' Appeals) in March 2006. 

In April 2006, the Veteran withdrew his request for a Board 
hearing before a Veterans Law Judge at the RO, and testified 
during a hearing before a Decision Review Officer (DRO) at 
the RO; a transcript of that hearing is of record.  

In December 2006, the Board denied the Veteran's claim for a 
disability rating higher than 40 percent for service-
connected bulging disc/stenosis of L4-5 with degenerative 
arthritis, and denied his claim for a TDIU.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2008 
Order, the Court granted a Joint Motion filed by 
representatives of both parties, vacating the Board's 
decision, and remanding these matters to the Board for 
further proceedings consistent with the Joint Motion.

The Board notes that, while his appeal was before the Court, 
the appellant was represented by a private attorney, as 
reflected in the July 2007 Appointment of Veterans Service 
Organization as Claimant's Representative (VA Form 21-22).  
That appointment was without limitation.  However, subsequent 
to the Court's September 2008 Order, written argument was 
submitted on behalf of the Veteran by Disabled American 
Veterans (DAV).  The Board notes that there is no current VA 
Form 21-22 of record reflecting a change in representation 
back to DAV.  As such, to prevent unauthorized disclosure of 
personal information, pending further action on remand to 
obtain proper documentation of the change, the Board 
recognizes the Veteran as proceeding pro se.  

For reasons that will be addressed in detail below, these 
matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action, on his part, is required.


REMAND

In light of instructions raised in the Joint Motion, and the 
Board's review of the claims file, further RO action on these 
matters is warranted.

In the Joint Motion for Remand, the parties stipulated that 
VA did not fully comply with its duty to assist because it 
did not provide the appellant with an adequate examination.  
In so finding, the parties to the Joint Motion noted that the 
Board relied on an August 2004 VA examination and medical 
opinion, which was obtained prior to the addition of records 
from the Social Security Administration (SSA), which included 
an October 2002 report from the Veteran's treating physician 
stating that she did not think the Veteran was employable.  
The parties concluded that, "in light of this concern, 
Appellant should be afforded a VA examination or medical 
opinion that considers all of the competent evidence of 
record, including Appellant's complete medical history in 
making a current diagnosis and disability evaluation."  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
an adequate examination requires a review of the claimants 
medical records and prior medical history). 

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].  

The Joint Motion additionally notes that, to the extent that 
Diagnostic Codes dealing with bulging disc/stenosis of L4-5 
with degenerative arthritis are considered upon 
readjudication of the claim for an increased rating for back 
disability, the provisions of DeLuca v. Brown, 8 Vet. App. 
205 (1995) must be considered, as must 'periodic flare-ups" 
claimed by the Veteran.  The Joint Motion points out that the 
Veteran's back disability was not fully assessed in terms of 
the DeLuca criteria relative to the August 2004 and April 
2006 VA examinations, which demonstrated that he exhibited 
good coordination with all lumbar spine movement, and had no 
weakness or atrophy, but which did not factor in the 
Veteran's testimony that he experiences occasional flare-ups.  

Under the circumstances of this appeal, the Board finds that 
a medical examination is needed to resolve the claim for a 
disability rating in excess of 40 percent for service-
connected bulging disc/stenosis of L4-5 with degenerative 
arthritis.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic and neurological examinations of his lumbar spine, 
by appropriate physicians, at a VA medical facility.  The 
Veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, shall result in 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to any scheduled examination(s), the RO should obtain 
and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination(s) sent to 
him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
and that the record before the examiners is complete, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the veteran meets the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) regarding the claim for an increased rating, and the 
claim for a TDIU.

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the Veteran to undergo 
VA examination to evaluate his claimed anxiety with multiple 
somatoform disorders, if appropriate) prior to adjudicating 
the claims on appeal.  

As a final matter, the Board notes, as indicated above, that, 
although the most recent VA Form 21-22 indicates that the 
Veteran is represented by a private attorney, written 
argument was subsequently submitted by DAV.  In light of this 
discrepancy, while these matters are on remand, further 
action by the RO is needed to clarify the current 
representative for purposes of this appeal.  Accordingly, the 
RO should contact the Veteran regarding the identity of his 
current representative, if any, and, if the Veteran is 
currently represented by DAV, obtain the appropriate VA Form 
21-22 reflecting this change.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should take whatever actions 
are necessary to ensure that the claims 
file contains an updated VA Form 21-22. 
reflecting the Veteran's current 
representative.  

2.  The RO should send to the Veteran and 
his representative (if any) a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should explain the type of evidence 
that is his ultimate responsibility to 
submit.  The RO should ensure that its 
letter meets the requirements of Vazquez- 
Flores (cited to above).

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claims within the one-year period).  

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA neurological and orthopedic 
examinations, by appropriate physicians at 
a VA medical facility.  The entire claims 
file must be made available to each 
physician designated to examine the 
Veteran, and each examination report 
should include discussion of the Veteran's 
documented medical history and assertions.  
All indicated tests, studies (including X-
rays), and consultations should be 
accomplished (with all results made 
available to the requesting physician(s) 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each physician 
should set forth all examination findings, 
along with the complete rationale for any 
opinion expressed, in a printed 
(typewritten) report.

Neurological examination - The physician 
should identify, and comment on the 
existence, frequency or extent of, as 
appropriate, all neurological symptoms 
associated with the bulging disc/stenosis 
of L4-5.  

The examiner should assess the severity of 
any neurological symptoms--specifically, 
whether such symptoms are mild, moderate, 
moderately severe, or severe-and indicate 
whether such symptoms constitute 
separately ratable manifestations of 
lumbar spine disability.  

Orthopedic examination - The physician 
should conduct range of motion testing of 
the thoracolumbar spine (expressed in 
degrees, with standard ranges provided for 
comparison purposes).  

The physician should render specific 
findings as to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
thoracolumbar spine due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The physician should also indicate whether 
the Veteran has any ankylosis of the 
thoracolumbar spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or unfavorable.

Considering all neurological and 
orthopedic examination findings, the 
examiner should also render findings 
particularly responsive to the criteria 
for rating IVDS-specifically, comment as 
to the existence and frequency of any of 
the Veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  If the Veteran 
has incapacitating episodes associated 
with his lumbar spine disability, the 
examiner should specify whether, over the 
past 12 months, such episodes have had a 
total duration of (a) at least one week, 
but less than 2 weeks; (b) at least two 
weeks but less than 4 weeks; (c) at least 
4 weeks but less than 6 weeks; or (d) at 
least 6 weeks.

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, RO must 
ensure that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completing the required actions, 
and any additional notification and/or 
development deemed warranted, RO should 
adjudicate the claim for a rating in 
excess of 40 percent for service-connected 
bulging disc/stenosis of L4-5 with 
degenerative arthritis, and the claim for 
a TDIU.  If the Veteran fails, without 
good cause, to report to any scheduled 
examination(s), in adjudicating the claim 
for increased rating, the RO should apply 
the provisions of 38 C.F.R. § 3.566(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent medical evidence (to include 
that received since the June 2006 
supplemental SOC) and legal authority (to 
include consideration of whether staged 
ratings, pursuant to Hart (cited to 
above).

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative (if any) an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


